Title: Edmé Jacques Genet to John Adams: A Translation, 29 April 1780
From: Genet, Edmé Jacques
To: Adams, John


      
       
        29 April 1780
       
      
      I have the honor to send Mr. Adams a reliable account of the fleet which left Brest at the same time that Walsingham was informed that the French squadron would appear at the entrance of the Channel and, in total panic, returned to Plymouth, despite having a favorable wind to continue his voyage. It should be amusing to see these details in the British newspapers, particularly if presented as authentic.
     